Citation Nr: 1540513	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-25 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service nonservice-connected (NSC) disability pension benefits, to include entitlement to special monthly pension (SMP) benefits.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had active service with the New Philippine Scouts from May 1946 to April 1949.

The matter comes to the Board of Veterans' Appeals (Board) from a November 2012 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied entitlement to the benefit sought.  

Initially, the Board acknowledges the recent holding of the Court of Appeals for Veterans Claims in Tagupa v. McDonald, 27 Vet. App. 95 (2014), which found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the Veteran's service.  In this case, however, unlike in Tagupa the Veteran does have verified military service with the New Philippine Scouts.  Moreover, to the extent that the Veteran alleges he also has service as a Recognized Guerilla, this has not been recognized as military service for VA compensation purposes, even were such service verified by the United States Department of the Army the Veteran still would not be eligible for NSC pension benefits.  As such, the facts below are distinguishable from those found in Tagupa and the Board concludes that a remand for further verification would serve no useful purpose

In August 1998, the Veteran filed for NSC pension benefits.  In October 1998, the RO denied the claim.  In October 2012, the Veteran filed for SMP benefits, and the RO included the NSC claim as it is part and parcel to a SMP claim.  As such, the Board has treated the issue as an original claim, and not a new and material claim.  

The Board has also reviewed the Veteran's electronic claims file in reaching the decision below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The Veteran served with the New Philippine Scouts from May 1946 to April 1949.  


CONCLUSION OF LAW

The criteria for entitlement to NSC disability pension, to include special monthly pension benefits, have not been met.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203, 3.351 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2014).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

The VCAA's duty to assist requirements apply to VA's efforts to obtain verification of service, as explained in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  To the extent that the RO's requests for verification of service from the National Personnel Records Center (NPRC) were not adequate based on the Court's holding in Tagupa, as discussed above and below, even was such verification established by the United States Army the Veteran's claim still would fail.  As such, the Board concludes that a remand for further verification would serve no useful purpose.

The Board also recognizes that the Veteran has reported receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA) and that typically the Board would be required to obtain such records.  In this case, however, as the Veteran's claim fails based on the nature of his military service, the Board concludes that a remand to obtain such records is not warranted as they could not help to establish eligible military service.

In addition, the Veteran is aware that he could submit evidence and in fact did submit evidence and argument in support of his claim.

NSC and Special Pension Benefits

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e). 

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as an Old (Regular) Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107(a), 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945, to June 30, 1947, are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Philippine eligibility for NSC disability pension is covered by 38 C.F.R. § 3.40(a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance.  38 C.F.R. § 3.40(a).

In this case, the threshold question for entitlement to NSC pension benefits is whether the claimant has qualifying service for VA purposes.  The claimant contends he served in a regular component of the active military of the Unites States Armed Forces.  On his claim for pension received in October 2012, he reported that he served from May 1946 to April 1949.

The record reflects that the Veteran served with the New Philippines Scouts from May 1946 to April 1949.  He maintains that he also served as a Recognized Guerilla from 1943 to 1945.  The Veteran does not contend that the nature of his service was otherwise.  As detailed above, service in the Philippine Scouts after October 6, 1945, is not wartime service for the purposes of 38 C.F.R. §§ 3.40 and, therefore, such service does not make the Veteran eligible for NSC pension benefits.  Similarly, the Veteran's guerrilla service from 1943 to 1945, even if verified, does not constitute service for which NSC pension benefits can be paid.  The Board notes that there is no legal provision showing that such service is deemed to be active military, naval, or air service of the United States Armed Forces.  As such, there is no legal basis upon which to establish basic eligibility for NSC pension benefits.

In sum, the evidence of record does not establish that the Veteran was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy, which are the only such military entities entitled to NSC disability pension.  See 38 C.F.R. § 3.40(a).

A review of the claims file shows an October 2009 letter the Veteran was notified that he was eligible to receive a one-time payment from the "Filipino Veterans Equity Compensation Fund" (FVEC Fund) American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  The requirements for eligibility for service-connected compensation benefits and payment from the FVEC Fund differ from those required for NSC pension benefits.  As such, the grant of these benefits does not dictate eligibility to NSC pension benefits, including SMP.

The Board is sympathetic to the Veteran's contentions that he is a disabled American citizen and should be entitled to NSC pension and SMP benefits.  However, as Board is bound by the law, it is without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")

In sum, the Veteran's service is not qualifying service for the purpose of NSC pension benefits.  Accordingly, the Veteran also is not entitled to special monthly pension benefits, which are paid to individuals receiving NSC pension benefits and meeting additional disabling criteria.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.351 (2014).

For the foregoing reasons, the Veteran had no qualifying service, the basic eligibility criteria for establishing entitlement to NSC disability pension, to include special monthly pension benefits, have not been met, and the claims must be denied.  Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to NSC pension benefits, to include special monthly pension benefits, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


